DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 21-26 are pending and under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted July 26, 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed July 26, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. See reference A6, the Final Rejection on JP Patent Application No. 2013-500162.
Terminal Disclaimer
The terminal disclaimers filed on July 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.8,697,657, U.S. Patent No. 9,561,258 and U.S. Patent No. 10,702,577 have been reviewed and are accepted. The terminal disclaimers have been recorded.
Claim Rejections - 35 USC § 112
Response to Arguments: Applicant argues the claimed invention as presently amended are definite. See page 5 of the remarks filed July 26, 2022. Applicant’s argument, with respect to the rejection of claims 21-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been fully considered and is persuasive. The rejection of claims 21-26 under35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn. 
Applicant argues the claimed invention as presently amended are is adequately described in the disclosure. See page 5 of the remarks filed July 26, 2022. Applicant’s argument, with respect to the rejection of claims 21-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been fully considered and is persuasive. The rejection of claims 21-26 under35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn. 
Claim Rejections - 35 USC § 103
Response to Arguments: Applicant traverses the rejections under 35 U.S.C §103 because Applicants assert Arnaud teaches away from combining cyclosporine with an aromatic peptide selected from the group consisting of Tyr-D-Arg-Phe-Lys-NH2, 2’,6’-Dmt-D-Arg-Phe-Lys-NH2, Phe-D-Arg-Phe-Lys-NH2, 2’,6’-Dmp-D-Arg-Phe-Lys-NH2, and D-Arg-2’,6’-Dmt-Lys-Phe-NH2. Applicants assert Arnaud teaches creation of hybrid drugs is not routine and the activity and efficacy are unpredictable. See pages 6- 7 in the remarks filed July 26, 2022.
Applicant’s arguments have been fully considered but are not found persuasive. Arnaud does not clearly teach the creation of hybrid drugs is not routine and that activity and efficacy are not predictable. It has been well established that combining two compositions each of which is taught in the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose is prima facie obvious (see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) MPEP §2144.06 (I)) and Arnaud does not teach the contrary. Arnaud teaches combining two drugs to create a combo drug (hybrid drug) were created with the goal of creating a chemical entity more medically effective than its individual components. See page 1, 1st-3rd paragraphs. Arnaud teaches combo drugs can be more powerful than either of their precursors. See page 1, 1st paragraph. Arnaud further teach linkers are successfully utilized to connect two drugs to create a third drug. See page 2, 1st and 10th paragraph and page 3, 1st paragraph. Arnaud provides examples demonstrating the advantages of combining two known agent via a linker to create a third agent use for the same purpose as the two known agents. with examples demonstrating the effectiveness of combining two drugs to create a third. See pages 1-3. 
As demonstrated in Arnaud, linking two drugs to create a third drug is via a linker is a technique in the known art at the time of the effective filing date of the claimed invention. Arnaud does not discourage or discredit the creation of hybrid drugs and thus, does not teach away from the claimed invention. It is prima facie obvious to create a third drug for a particular use by combining two drugs known for the same use and for the reasons stated above, the rejections of record under pre-AIA  35 U.S.C. 103(a) are maintained.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.





The rejection is maintained.
Claims 21, 23, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ovize (WO 2007/129149 A1; published 2007) and Szeto et al. (WO 2004/070054 A1; published 2004) in view of Arnaud, (“Drug Hybrids Enter the Fray, Combo molecules surpass components but sometimes work in unexpected ways”, 2007, Chemical & Engineering News , pp. 46-48).
The claimed invention is directed to treating ischemia and/or reperfusion injury in a subject in need thereof comprising administering an aromatic-cationic peptide that is linked to a functional analogue of cyclosporine via a linker. The aromatic-cationic peptide is selected from Tyr-D-Arg-Phe-Lys-NH2, 2’,6’-Dmt-D-Arg-Phe-Lys-NH2, Phe-D-Arg-Phe-Lys-NH2, 2’,6’-Dmp-D-Arg-Phe-Lys-NH2, D-Arg-2’,6’-Dmt-Lys-Phe-NH2. The instant specification defines the term “cyclosporine” as referring to cyclosporine A, cyclosporine G or functional derivatives or analogues thereof. See paragraph [0047] in the specification filed January 14, 2020.
Ovize teaches administering the functional analogue of cyclosporin A, Melle4-cyclosporin A to a subject following cardiac ischemia and before or during reperfusion. See the abstract; claim 11. Ovize do not teach the aromatic-cationic peptides as claimed or linking the analogue to Mell4-cyclosporin A.
Szeto et al. teach administering to a patient suffering from ischemia to reduce the number of mitochondria undergoing mitochondrial permeability transition (MPT), or preventing mitochondrial permeability transitioning. See claims 1-45. Schiller teaches [Dmt1]DALDA (SS-02) and D-Arg-Dmt-Lys-Phe-NH2 (SS-31) protects myocardial contractile force during ischemia-reperfusion in the isolated perfused guinea pig heart. See paras. [0020, 0021]. Szeto et al. do not teach a functional analogue of cyclosporine as claimed.
The difference between the claimed invention and the teachings of Ovize and Szeto et al. is the conjugation of the aromatic-cationic peptides SS-02 or SS-31 to the analogue Mell4-cyclosporin A.
Arnaud teaches hybrid drugs. Arnaud teaches that two drugs may be better than one especially if they are parts of a single molecule. See p. 1, 1st paragraph. Arnaud teaches the goal of creating a chemical entity more medically effective than its individual composition is the goal of creating the hybrid drugs. See p. 1, 1st paragraph. Arnaud further teaches chemical bridge linkers are utilize to link the drugs. See p. 2, 9th and 10th paragraphs.
At the time of the invention was made, it was known in the art to treat subjects that suffer with ischemia and/or reperfusion injury with analogues of cyclosporin A and the claimed aromatic-cationic peptides. The difference between the claimed invention and the teachings of Ovize and Szeto et al., is the administration of both active agents as a single drug. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) MPEP §2144.06 (I). 
Combining two separate drugs in a single molecule via a linker was as known technique at the time the invention was made. It would have been obvious to the artisan of ordinary skill to link the analogue of cyclosporine A taught by Ovize to the aromatic-cationic peptides of Szeto et al. to arrive at the claimed invention. The artisan of ordinary skill would have been motivated to combine the aromatic-cationic peptides and analogue of cyclosporin with a reasonable expectation of successfully creating a drug that is more medically effective than its individual components as suggested by Arnaud. 
Regarding claim 23, Szeto et al. teach the aromatic-cationic peptide is selected from Tyr-D-Arg-Phe-Lys-NH2, 2’,6’-Dmt-D-Arg-Phe-Lys-NH2, Phe-D-Arg-Phe-Lys-NH2, 2’,6’-Dmp-D-Arg-Phe-Lys-NH2, D-Arg-2’,6’-Dmt-Lys-Phe-NH2. See e.g., claims 16 and 22-25. 
Regarding claim 25, Szeto et al. teach the peptide is administered intravenously, orally, subcutaneously, topically, orally, transdermally, intranasal (inhalation). See paras. [0088-0091]; claims 26-35.
Regarding claim 26, Szeto et al. teach the ischemia and/or reperfusion comprises cardiac ischemia. See paras.[0076-0079; 0123-0129]; claims 1, 37, 42, 43.
Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill at the time the invention was made.

This rejection is maintained.
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ovize (WO 2007/129149 A1; published 2007) and Szeto et al. (WO 2004/070054 A1; published 2004) in view of Arnaud, (“Drug Hybrids Enter the Fray, Combo molecules surpass components but sometimes work in unexpected ways”, 2007, Chemical & Engineering News , pp. 46-48) as applied to claim 21 above, and further in view of Schiller (US Patent No. 6,703,483; 2004).
The teachings of Szeto et al., Ovize and Arnaud are discussed above. Szeto et al., Ovize and Arnaud do not teach the aromatic-cationic peptides are in the acetate or trifluoroacetate salt form.
Schiller teaches DALDA (Tyr-D-Arg-Phe-Lys-NH2) and analogues thereof. See the abstract; col 2, 1-65. Schiller teaches acetate and trifluoroacetate salts are pharmaceutically acceptable salts of DALDA and analogues thereof. See col. 3, lines 1-12. 
At the time of the invention, it would have been obvious to use the acetate and trifluoroacetate salts of the aromatic-cationic peptides taught by Szeto et a. The artisan of ordinary skill would have been motivated to do so because the salts are pharmaceutically acceptable.
Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill at the time the invention was made.

This rejection is maintained.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ovize (WO 2007/129149 A1; published 2007) and Szeto et al. (WO 2004/070054 A1; published 2004) in view of Arnaud, (“Drug Hybrids Enter the Fray, Combo molecules surpass components but sometimes work in unexpected ways”, 2007, Chemical & Engineering News , pp. 46-48) as applied to claim 21 above, and further in view of Rothbard et al. (“Conjugation of arginine oligomers to cyclosporin A facilitates topical delivery and inhibition of inflammation.” Nat Med 6, 1253–1257 (2000)).
The teachings of Szeto et al., Ovize and Arnaud are discussed above. Szeto et al., Ovize and Arnaud do not teach the linker is a pH-sensitive linker.
Rothbard teach conjugating arginine oligomers to cyclosporin A via a pH-sensitive linker that is designed to release the active drug at physiologic pH within tissue. See the abstract; p. 1253, right col.-continuing paragraph.
At the time the invention was made, it would have been obvious to connect the analogue of cyclosporin A taught by Ovize to the aromatic-cationic peptides of Szeto et al. with a pH sensitive linker. The artisan of ordinary skill in the art would have been motivated to do so in order to create a single compound that is designed to release the cyclosporin A analogue and aromatic-cationic peptides are physiological pH with tissue following administration. There would have been a reasonable expectation of success because they technique is known in the art and has been applied to conjugates comprising cyclosporine A and peptides comprising arginine.
Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill at the time the invention was made.
Double Patenting
Response to Arguments: Applicant argues the timely filing of a terminal disclaimer over U.S. Patent No.8,697,657, U.S. Patent No. 9,561,258 and U.S. Patent No. 10,702,577 is sufficient to overcome the non-statutory double patenting rejection over U.S. Patent No.8,697,657, U.S. Patent No. 9,561,258 and U.S. Patent No. 10,702,577. Applicant’s argument, with respect to the non-statutory double patenting rejection of claims 21-26 has been fully considered and is persuasive. The rejections of claims 21-26 on the grounds of non-statutory double patenting over U.S. Patent No.8,697,657, U.S. Patent No. 9,561,258 and U.S. Patent No. 10,702,577 have been withdrawn. 
Summary
Claims 21-26 are rejected under pre-AIA  35 U.S.C. 103(a).
Conclusion
No claim is allowed. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658